{¶ 25} I concur in the majority's analysis and disposition of Appellant's second assignment of error. I further concur in the majority's disposition of Appellant's first assignment of error but disagree with its stated reason.
 {¶ 26} Unlike the majority, I do not believe R.C. 959.13(A)(1) is a strict liability offense. I do so for the reasons set forth in my dissent in State v. Smith (April 26, 1993), Tuscarawas App. No. 92AP060044, unreported. I find the trial court applied the proper requisite mental culpability of recklessness. Accordingly I concur in overruling Appellant's first assignment of error.
  HON. WILLIAM B. HOFFMAN *Page 9
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas, Juvenile Division, Tuscarawas County, Ohio, is affirmed.
  Costs to appellant. *Page 1